DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title should be amended to delete “OR THE LIKE”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “biasing means” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 5, and 10-13, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 1, line 17, the recitation of the parenthetical inclusion “(reflective frustum and end bearing force)” renders the claims indefinite.  Parenthetical inclusions render the claims indefinite because it is unclear whether the parenthetical inclusions are part of the claimed invention or not, and the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
Regarding claim 5, line 2, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim 11, line 2, the recitation of “optionally” renders the claim indefinite because it is unclear whether the limitations following “optionally” are part of the claimed invention.  
Regarding claim 13, line 2, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as understood, claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cumming (US 3,312,138).
As to claim 1, Cumming discloses an interlocking stabilization system for stabilizing slope, unrestrained earth or the like, the interlocking stabilization system includes: a) a compressed bearing plate 42 connected to the outer end of the tendon bar 13; b) at least one earth anchor (generally at 15) having a plurality of extendable pivotally hinged wings 15 penetrated to a predetermined depth and in communication with the compressed bearing plate through a tendon 13; the compressed bearing plate 42 being adapted to be compressed and advanced toward the at least one earth anchor (see fig. 4 and col. 3 line 60 to col. 4 line 9) through the tendon bar 13; and the wings 15 of the at least one earth anchor are able to extend outwardly (see fig. 4) to an angle as the earth anchor is progressively withdrawn under the compression through the tendon bar.
Furthermore, Cumming (col. 3 line 60 to col. 4 line 9) discloses that tightening of nut (39) causes tensioning of bar (13) which in turn causes the wings (15) to 'bite' more deeply into rock (28). This is interpreted as progressive withdrawing of the earth anchor (15-18) consistent with page 13 line 26 to page 14 line 4 of the description of the present application. 
As to claim 3, Cumming discloses wherein the compressed bearing plate 42 is adapted to be compressed and advanced toward the at least one earth anchor 15 by progressively withdrawn of the earth anchor 15 through the tendon bar / wire 13 at a predefined pressure (i.e. since pressure is required, then a predefined or pre-determined pressure is capable of being applied).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as understood, claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming (US 3,312,138) in view of Ang et al (WO 2015/072845).
As to claim 2, Cumming discloses all that is claimed except for wherein the compressed bearing plate is adapted to be communicated with neighbouring compressed bearing plates in array manner through linkage arms and/or tensioning rods / wires, such that a surface interlocking for distributing any tension, compression and/or shear loads to a larger bulk surface area or volumetric zone of a slope, unrestrained earth or the like is formed.   Ang et al  ( see figure 5a and page 11 line 21 to page 12 line 10) further discloses the compressed bearing plate (20) being adapted to be communicated with neighbouring compressed bearing plates in an array through linkage arms (30a-b) and/or tensioning rods / wires (40), such that a surface interlocking 
As to claim 6, Cumming discloses all that is claimed except for the wedge.  Ang discloses a ground anchor comprising a wedge 70.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wedge as taught by Ang, since doing so provides the expected benefit of retaining a tie rod or tendon.
Insofar as understood, claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming (US 3,312,138) in view Lipsiker (US 4,547,106).  Cumming discloses all that is claimed except for the jack.  Lipsiker discloses a ground anchor comprising a hydraulic jack (col 3, lines 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a hydraulic jack as taught by Lipsiker, since doing so provides the expected 
Insofar as understood, claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming in view of Ang, as applied to claim 6 above, and further in view of Nes (US 5,636,945).  
As to claims 7-9, Cumming in view of Ang discloses all that is claimed except for the cement grout and grout tubing.  Nes discloses the use of cement grout (col. 2, lines 42-52) and a grout tube 23.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide cement grout and a grout tube as disclosed by Nes, since doing so provides the expected benefit of filling a borehole so as to secure an anchor type bolt or rod.  Furthermore, Nes discloses expelling of air so as to avoid air bubbles/pockets.
As to claim 10, the provision of cement grout would inherently lessen or prevent shearing forces or movements within the slope.
Insofar as understood, claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming (US 3,312,138) in view of CN 103821547 herein referred to as Luoyang.
As to claim 11, Cumming discloses all that is claimed except for the damper.  Luoyang discloses a damper 2 (see abstract and figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a damper as disclosed by Luoyang, since doing so provides the expected benefit of shockproofing an anchor rod.
Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL